780 N.W.2d 294 (2010)
Ricky TEEL, Individually and as Personal Representative of the Estate of Lillian Teel, Deceased, Plaintiff-Appellant,
v.
Doris MEREDITH, Defendant, and
Allstate Insurance Company, Defendant-Appellee.
Docket No. 139476. COA No. 280215.
Supreme Court of Michigan.
March 31, 2010.

Order
On order of the Court, the application for leave to appeal the July 2, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, C.J., and HATHAWAY, J., would grant leave to appeal.